Citation Nr: 1634958	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  14-18 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased initial rating for headaches, currently rated as 30 percent disabling.

2.  Entitlement to an increased initial rating for a lumbar spine disability, currently rated as 20 percent disabling.  

3.  Entitlement to an increased initial rating for right ulnar nerve intermittent palsy, currently rated as 10 percent disabling.  

4.  Entitlement to an increased initial rating for rectosigmoid colitis, currently rated as 10 percent disabling.

5.  Entitlement to an initial compensable rating for hiatal hernia and gastroesophageal reflux disease (GERD).  

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and adjustment disorder.  

7.  Entitlement to service connection for bilateral hearing loss.  

8.  Entitlement to a total disability rating for individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 2007 to May 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran testified at a Travel Board hearing in July 2014.  

During the July 2014 Travel Board hearing, the Veteran raised a claim for TDIU in connection with his increased initial rating claims.  Thus, the issue of entitlement to a TDIU is before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009).


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claims can be reached.  

With regard to the service-connected claims on appeal, the Veteran testified that his headaches had remained consistent but that he was not able to work due to his headaches.  He indicated that he occasionally worked for his father in a sheltered environment because he was able to rest when necessary due to his headaches.  He reported that he had decreased stamina and range of motion with regard to his service-connected lumbar spine disability.  With regard to his right ulnar nerve palsy, he said he has a weak grip and gets fatigued.  He indicated that the disability is moderate to severe.  

With regard to colitis, he says he has discomfort and a feeling like he has to go to the bathroom as well as blood and dark stool.  He reported that he has weekly attacks and considers the disability moderate to severe.  With regard to the hiatal hernia and GERD, the Veteran he testified that he has vomiting and regurgitation several times per month but he is not in constant pain.  

In light of the Veteran's report of increased symptomatology with regard to the increased rating claims, the Veteran should be afforded current examinations to determine the nature and severity of the service-connected issues on appeal.

With regard to the claim for service connection for an acquired psychiatric disorder, the Board notes that the Veteran was diagnosed with adjustment disorder with depressed mood at a January 2012 VA examination.  However, the examiner failed to provide an etiology opinion for the diagnosis.  The examiner also determined that the Veteran did not meet the criteria for PTSD.  However, the Veteran remains in treatment for this disorder.  In order to properly adjudicate the claim on appeal, the Veteran should be afforded another VA examination.

With regard to the claim for service connection for bilateral hearing loss, the Veteran was afforded a VA examination in January 2012.  At that time the Veteran did not meet the criteria for hearing loss.  However, the testified that he continues to suffer from diminished hearing.  He reported that the audiological equipment at his VA examination was not functioning at the time of his examination.  VA conceded acoustic trauma at the time of the VA examination.  

A review of the VA treatment reports of record reflects continued reports of hearing loss since the January 2012 examination.  Consequently, the Veteran should be afforded a VA examination to determine whether the Veteran currently suffer from hearing loss for VA purposes.  

At the July 2014 Travel Board hearing, the Veteran indicated that he receives treatment for the various disabilities on appeal at VA.  Records dated through March 2014 are associated with the claims file.  There may be outstanding VA treatment records dated since March 2014 which may be relevant to the issues on appeal.  As such, an attempt to obtain such records should be made.  38 C.F.R. § 3.159 (c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

As the resolution of the initial rating claims might be determinative of the TDIU claim, the issues are inextricably intertwined, and the TDIU issue must also be remanded.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Additionally, the Veteran has not received notice pursuant to the Veterans Claims Assistance Act (VCAA) as it pertains to his claim for TDIU. The Veteran should also be provided with the appropriate notice under the VCAA. 
	
Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice in compliance with the VCAA that notifies him of what evidence he must show to support a claim for TDIU.

2.  Obtain all outstanding VA medical records dated from March 2014 to the present.  All records and/or responses received should be associated with the claims file (the Veteran himself can also submit all record he believes to be pertinent).

3.  Thereafter, schedule the Veteran for a VA neurological examination to determine the current nature and severity of the service-connected headaches.  The Veteran's claims file should be reviewed by the examiner and the examination report should reflect such review.  The examiner should provide an opinion as to whether any of the headaches the Veteran experiences are prostrating in nature, and, if so, the examiner should describe the frequency with which the Veteran experiences such headaches in terms of the average number of prostrating headaches experienced each month.  The average length of a prostrating headache should also be identified.  The examiner should also indicate whether the Veteran's headaches are productive of severe economic inadaptability.  

If possible, but not required, an assessment of the Veteran's capability at employment would be greatly appreciated by the Board.

A complete rationale for all opinions expressed should be provided.

4.  Schedule the Veteran for a VA orthopedic examination to determine the current nature and severity of the service-connected lumbar spine disability.  The Veteran's claims file should be reviewed by the examiner and the examination report should reflect such review.

If possible, but not required, an assessment of the Veteran's capability at employment would be greatly appreciated by the Board.

A complete rationale for all opinions expressed should be provided.

5.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the current nature and severity of the service-connected right ulnar nerve intermittent palsy.  The Veteran's claims file should be reviewed by the examiner and the examination report should reflect such review.  The examiner should indicate whether the Veteran's disability is manifested by mild, moderate, or severe paralysis of the right ulnar nerve.  

If possible, but not required, an assessment of the Veteran's capability at employment would be greatly appreciated by the Board.

A complete rationale for all opinions expressed should be provided.

6.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the current nature and severity of the service-connected rectosigmoid colitis.  The Veteran's claims file should be reviewed by the examiner and the examination report should reflect such review.  The examiner should provide an opinion as to whether the Veteran's disability is manifested by moderate symptoms with infrequent exacerbations; is moderately severe with frequent exacerbations; is severe with numerous attacks a year and malnutrition and fair health only during remissions; or is pronounced resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess.  

If possible, but not required, an assessment of the Veteran's capability at employment would be greatly appreciated by the Board.

A complete rationale for all opinions expressed should be provided.

7.  Schedule the Veteran for a VA examination to determine the current nature and severity of the service-connected for hiatal hernia and GERD.  The Veteran's claims file should be reviewed by the examiner and the examination report should reflect such review.  The examiner should provide an opinion as to whether the Veteran's disability is manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health; or, symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  

If possible, but not required, an assessment of the Veteran's capability at employment would be greatly appreciated by the Board.  

A complete rationale for all opinions expressed should be provided.

8.  Schedule the Veteran for a VA psychiatric examination for his claim for service connection for an acquired psychiatric disorder.  The Veteran's claims file should be reviewed by the examiner and the examination report should reflect such review.  The examiner should diagnose any current psychiatric disability, if any, in accordance with the DSM criteria, to include adjustment disorder with depression and/or PTSD, and then should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a current psychiatric disability either began during or was otherwise caused by the Veteran's active duty service.   In so doing, the examiner should specifically address previous diagnoses of record, including adjustment disorder with depression and PTSD.  A complete rationale should be provided for any opinion expressed.   

9.  Schedule the Veteran for a VA audiometric examination to determine the nature and etiology of his claimed bilateral hearing loss.  The Veteran's claims file should be reviewed by the examiner and the examination report should reflect such review.  The examiner should indicate whether audiometric testing reveals hearing loss for VA purposes.  The examiner should acknowledge that the Veteran's report of acoustic trauma in service has been conceded by VA.  If hearing loss for VA purposes is diagnosed, the examiner should opine as to whether it is at least as likely as not (50 percent or greater) that the Veteran's hearing loss is the result of exposure to acoustic trauma in service.  A complete rationale should be provided for any opinion expressed.   

10.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include whether the Veteran's claim for TDIU should be referred to the Director of the Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16 (b) if the Veteran's combined total rating does not meet the schedular criteria for a grant of a TDIU.  

If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  

An appropriate period of time should be allowed for response.

The Board apologies for the delays in the Veteran's case. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


